       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 1 of 7


 1   ALEXANDER B. TRUEBLOOD (Bar No. 150897)
     TRUEBLOOD LAW FIRM
 2   10940 Wilshire Boulevard, Suite 1600
     Los Angeles, California 90024
 3   Telephone: (310) 443-4139
     Facsimile: (310) 943-2255
 4
     ROBERT STEMPLER (Bar No. 160299)
 5   CONSUMER LAW OFFICE OF
     ROBERT STEMPLER, APC
 6   8200 Wilshire Blvd, Suite 200
     Beverly Hills, CA 90211-2331
 7   Telephone (323) 486-0102
     Facsimile: (323) 488-6895
 8   Email: SoCalConsumerLawyer@Gmail.com
 9   BRANDON A. BLOCK (Bar No. 215888)
     LAW OFFICES OF BRANDON A. BLOCK
10   A PROFESSIONAL CORPORATION
     433 North Camden Drive, Suite 600
11   Beverly Hills, CA 90210
     Telephone (310) 887-1440
12   Facsimile: (310) 496-1420
     Email: brandon@bblocklaw.com
13
     Attorneys for Plaintiff
14   JAGDEEP S. BIDWAL
15
                                UNITED STATES DISTRICT COURT
16
                           NORTHERN DISTRICT OF CALIFORNIA
17
18   JAGDEEP S. BIDWAL,                             Case No. 17-CV-02699-LB
19                 Plaintiff,                       DECLARATION OF BRANDON A.
                                                    BLOCK IN SUPPORT OF
20         vs.                                      PLAINTIFF’S MOTION FOR
                                                    ATTORNEY’S FEES AND COSTS
21   UNIFUND CCR PARTNERS, et al.,
22                 Defendants.
23
24         I, Brandon A. Block, declare as follows:
25         1.      I am the founder and principal of Law Offices of Brandon A. Block,
26   APC. My firm is co-counsel for plaintiff Jagdeep Bidwal in this action. I have
27   personal knowledge of the facts set forth in this declaration. If called as a witness, I
28   could and would testify competently as to the facts set forth herein. All of the
                                          1
                DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 2 of 7


 1   exhibits identified herein have been maintained by Law Offices of Brandon A.
 2   Block, APC in the ordinary course of its business.
 3                                Background and Experience
 4         1.      I graduated from the University of Colorado in 1994, with a B.A. in
 5   History and a minor in English. I obtained my J.D. from the University of Florida in
 6   1999. During law school, I was chosen as the Law Clerk for the 8th Judicial Circuit
 7   Law Clerk Program and received a “Book Award” for finishing first in my class in
 8   Family Law. I also served as Executive Articles Editor for The Florida Journal of
 9   International Law. I was admitted to the Florida Bar in 1999, and the California Bar
10   in 2001. I have been practicing law continually in California since 2001.
11         2.      Prior to forming my own firm, I worked in the Litigation Departments
12   of Stroock & Stroock & Lavan LLP (Summer Associate, 1998; 1999–2003), and
13   Buchalter Nemer (2003–2007). Both firms are considered leaders in defending
14   financial institutions and lenders in complex consumer protection matters. While at
15   Stroock and Buchalter, I was actively involved in defending banks, lenders and
16   finance companies in dozens of individual, class and private attorney general actions
17   brought under various state consumer protection laws, including California Business
18   & Professions § 17200, the Rees-Levering Automobile Finance Act, the Rosenthal
19   Fair Debt Collection Practices Act and the Vehicle Leasing Act, and numerous
20   federal consumer protection laws, including the Truth-in-Lending Act, the Fair Debt
21   Collection Practices Act, the Real Estate Settlement Practices Act and the Equal
22   Credit Opportunity Act.
23         3.      I started my own law firm in 2007, specializing in consumer protection
24   litigation. My firm has served and continues to serve as plaintiffs’ counsel in many
25   individual and class actions and proceedings in courts and arbitration tribunals
26   throughout California asserting violations of consumer protection laws, including
27   state and federal fair debt collection laws. Some of the key cases in which my firm
28   has served as counsel are:
                                          2
                DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 3 of 7


 1                • Miranda v. Simple Case Loans, Inc. (Los Angeles County Superior
 2   Court (Complex Division) Case No. BC580634, the Honorable Ann I. Jones), a FLL
 3   and Commercial Code post-repossession notice class action. The settlement in
 4   Miranda involved a waiver of 100% of the alleged deficiency balances
 5   (approximately $800,000), restitution of 85% of the amounts class members paid the
 6   defendant on deficiency balances, and clearing of any credit reporting of the affected
 7   accounts.
 8                • Rymer v. PRA Receivables Management, LLC (Los Angeles County
 9   Superior Court (Complex Division) Case No. BC571945, the Honorable Lisa Hart
10   Cole), a FLL post-repossession notice class action. The settlement in Rymer involves
11   a waiver of 100% of the alleged deficiency balances (approximately $800,000), and
12   an agreement by the defendant to never seek collection on the deficiency balances or
13   report any of the affected accounts to credit reporting agencies.
14                • Rodriguez v. Pan American Bank (Los Angeles County Superior
15   Court (Complex Division) Case No. BC512614, the Honorable Elihu M. Berle), a
16   Rees-Levering Act and Commercial Code post-repossession notice class action. The
17   settlement in Rodriguez involved a waiver of 100% of the alleged deficiency
18   balances (approximately $900,000), restitution of 100% of the amounts class
19   members paid the defendant on deficiency balances, and clearing of any credit
20   reporting of the affected accounts.
21                • Platter v. Trading Financial Credit, LLC (Los Angeles County
22   Superior Court (Complex Division) Case No. BC519671, the Honorable Elihu M.
23   Berle), a FLL and Commercial Code post-repossession notice class action. The
24   settlement in Platter involved a waiver of 100% of the alleged deficiency balances
25   (approximately $1 Million), restitution of 100% of the amounts class members paid
26   the defendant on deficiency balances, and clearing of any credit reporting of the
27   affected accounts.
28
                                        3
              DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 4 of 7


 1                 • Vitrano v. Santander Consumer USA, Inc. (United States District
 2   Court for the Central District of California Case No. 2:13-cv-02492-AB-MRW, the
 3   Honorable André Birotte Jr.), a Rees-Levering Act post-repossession notice class
 4   action. The settlement in that case involved a waiver of 100% of the alleged
 5   deficiency balances (approximately $200 Million), restitution of 60% of the amounts
 6   class members paid the defendant on deficiency balances, and clearing of any credit
 7   reporting of the affected accounts.
 8                 • Parham v. DT Credit Corporation (Los Angeles Superior Court Case
 9   No. BC419499, the Honorable Mel “Red” Recana), a Rees-Levering Act post-
10   repossession notice class action. The settlement in Parham involved a waiver of
11   100% of the alleged deficiency balances (approximately $90 Million), restitution of
12   hundreds of thousands of dollars to class members who paid the defendant on
13   deficiency balances, and clearing of any credit reporting of the affected accounts.
14                 • Harding, et al. v. A-L Financial Corporation (Los Angeles Superior
15   Court (Complex Division) Case No. BC429557, the Honorable Jane L. Johnson), a
16   Rees-Levering Act class action addressing the defendant’s failure to comply with the
17   Act’s provisions regarding deferred installment payments. After plaintiffs prevailed
18   on class certification and obtained summary judgment, the case settled for a payment
19   by the defendant to the class of over $250,000 in restitution.
20                 • Godfrey v. Hyundai Motor Finance Company (Los Angeles Superior
21   Court Case No. BC373078, the Honorable Maureen Duffy Lewis), a Rosenthal Fair
22   Debt Collection action on behalf of several persons subjected to severe debt collector
23   harassment, including police impersonation. The case settled for payment of
24   $100,000 to the four named plaintiffs, and stopped an illegal business operation that
25   threatened to harm scores of consumers.
26         4.      My dedication to consumer law and efforts on behalf of the general
27   public have been recognized by the California legal community. Among other
28
                                          4
                DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 5 of 7


 1   accolades, I have been named a Rising Star by SuperLawyers in the area of consumer
 2   protection law.
 3         5.      Additionally, I am actively involved in organizations seeking to promote
 4   the interests of consumers through public interest litigation, including the National
 5   Association of Consumer Advocates, a non-profit corporation comprised of private
 6   and public sector attorneys, legal services attorneys, law professors and students,
 7   whose primary practice or interests involve the protection and representation of
 8   consumers. The primary goals of NACA are to promote justice for all consumers by
 9   maintaining a forum for information sharing among consumer advocates across the
10   country, and to serve as a voice for its members as well as consumers in the endeavor
11   to curb unfair and abusive business practices.
12                 Counsel’s Requested Attorney’s Fees and Costs Award
13         6.      My law firm agreed to represent Mr. Bidwal on a pure contingent fee,
14   and agreed not to be paid unless he prevailed in this case. During the pendency of my
15   firm’s active involvement in this case, I was forced to turn down other potential
16   matters which I would have liked to accept, due to my existing and potential
17   commitments in this matter.
18         7.      Attached hereto as Exhibit 1 is a copy of my firm’s invoice for this
19   matter, which shows my time spent on this case by date, activity and amount of time.
20   The report is kept in the ordinary course of business and accurately reflects the time
21   spent on this case, less reductions made in the exercise of billing judgment. The
22   report reflects my 2018 hourly billing rate of $550. With the reasonable addition of
23   one-half of hour of my time to attend to any issues related to this motion, I have
24   spent 7.8 hours on this case, equating to a total lodestar of $4,290.00 in fees.
25         8.      I am familiar with the hourly rates charged by lawyers and law firms in
26   the Los Angeles and San Francisco areas for non-contingent civil litigation of
27   comparable complexity. I gained such familiarity by, among other things, personally
28   inquiring of billing rates for other attorneys who are my contemporaries. I know that
                                          5
                DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 6 of 7


 1   my contemporaries at my former law firms, Buchalter and Stroock, bill at rates in
 2   excess of my requested rate for non-contingent fee matters.
 3           9.      My hourly rates have been approved by the courts over the years:
 4                   • In Miranda v. Simple Cash Loans, Inc., Judge Jones of the L.A.
 5   Superior Court Complex Division approved my 2016 hourly rate of $525 as
 6   reasonable and representative of the prevailing rate for private attorneys in the Los
 7   Angeles community conducting non-contingent litigation of the same type.
 8                   • In Rymer v. PRA Receivables Management, LLC, Judge Cole of the
 9   L.A. Superior Court Complex Division approved my 2016 hourly rate of $525 as
10   reasonable and representative of the prevailing rate for private attorneys in the Los
11   Angeles community conducting non-contingent litigation of the same type.
12                   • In Archer v. Los Angeles Federal Credit Union, Judge Johnson of the
13   L.A. Superior Court Complex Division approved my 2014 and 2015 hourly rates of
14   $490 and $510, respectively, as reasonable and representative of the prevailing rate
15   for private attorneys in the community conducting non-contingent litigation of the
16   same type.
17                   • In Vitrano v. Santander Consumer USA, United States District Court
18   Judge Birotte approved my 2013 and 2014 hourly rates of $465 and $490,
19   respectively.
20                   • In Rodriguez v. Pan American Bank, Judge Berle of the L.A.
21   Superior Court Complex Division approved my 2013 and 2014 hourly rates of $465
22   and $490, respectively, as reasonable and representative of the prevailing rate for
23   private attorneys in the community conducting non-contingent litigation of the same
24   type.
25                   • In Platter v. Trading Financial. Judge Berle approved my 2013 and
26   2014 hourly rates of $465 and $490, respectively, as reasonable and representative of
27   the prevailing rate for private attorneys in the community conducting non-contingent
28   litigation of the same type.
                                            6
                  DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
       Case 3:17-cv-02699-LB Document 112-4 Filed 01/28/19 Page 7 of 7


 1                • In Travis v. Consumer Portfolio Services, Inc. (Sacramento Superior
 2   Court Case No. Case No. 34-2012-00131362, the Honorable David Brown), after a
 3   contested fee application in an individual action brought to address defendant’s debt
 4   collection harassment of plaintiff, Judge Brown approved my 2012 and 2013 hourly
 5   rates of $425 and $465, respectively, as reasonable and representative of the
 6   prevailing rate for private attorneys in the Los Angeles community conducting non-
 7   contingent litigation of the same type.
 8                • In Harding, et al. v. A-L Financial Corporation, Judge Johnson
 9   approved my 2012 hourly rate of $425 as reasonable and representative of the
10   prevailing rate for private attorneys in the community conducting non-contingent
11   litigation of the same type.
12                • In Parham v. DT Credit Corporation, Judge Recana approved my
13   2009 hourly rate of $375 as “more than reasonable,” and Judge Recana approved a
14   total fee award of $375,000 to class counsel, using a 3.7 multiplier.
15                • In Godfrey v. Hyundai Motor Finance Company, after a contested
16   fee application, Judge Duffy-Lewis found my hourly rate at the time of $375 was
17   reasonable and representative of the prevailing rate for private attorneys in the
18   community conducting non-contingent litigation of the same type. Judge Duffy-
19   Lewis multiplied my base lodestar by 1.5 times, for an effective rate of $562.50 per
20   hour, and approved a total fees and costs award in excess of $200,000.
21         I declare under penalty of perjury under the laws of the United States of
22   America that the foregoing is true and correct. Executed on January 27, 2019 at
23   Beverly Hills, California.
24
25
                                                Brandon A. Block
26
27
28
                                        7
              DECLARATION OF BRANDON A. BLOCK – CASE NO. 17-CV-02699-LB
